Name: 2006/750/EC: Commission Decision of 31 October 2006 amending Decision 2005/359/EC as regards the ports of unloading of oak ( Quercus L.) logs with bark attached, originating in the United States (notified under document number C(2006) 5142)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  agricultural policy;  European Union law;  trade policy;  agricultural activity;  wood industry;  maritime and inland waterway transport
 Date Published: 2007-06-05; 2006-11-01

 1.11.2006 EN Official Journal of the European Union L 302/49 COMMISSION DECISION of 31 October 2006 amending Decision 2005/359/EC as regards the ports of unloading of oak (Quercus L.) logs with bark attached, originating in the United States (notified under document number C(2006) 5142) (2006/750/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Whereas: (1) Under Directive 2000/29/EC, oak (Quercus L.) logs with bark attached, originating in the United States, may, in principle, not be introduced into the Community because of the risk of introducing Ceratocystis fagacearum (Bretz) Hunt, the cause of oak wilt. (2) Commission Decision 2005/359/EC of 29 April 2005 providing for a derogation from certain provisions of Council Directive 2000/29/EC as regards oak (Quercus L.) logs with bark attached, originating in the United States of America (2) permits the import of such logs, originating in the United States under certain conditions. (3) Article 3(1) of Decision 2005/359/EC provides for unloading only in the ports listed in Annex II to that Decision. It is appropriate to add the ports of Riga and Koper to the list of ports in Annex II, as requested by Latvia and Slovenia respectively, and to delete the port of Lauterborg as requested by France, following consultation with the other Member States as provided for in Article 3(2) of the above Decision. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2005/359/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 31 October 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2006/35/EC (OJ L 88, 25.3.2006, p. 9). (2) OJ L 114, 4.5.2005, p. 14. ANNEX ANNEX II PORTS OF UNLOADING 1. Amsterdam 2. Antwerp 3. Ã rhus 4. Bilbao 5. Bremen 6. Bremerhaven 7. Copenhagen 8. Hamburg 9. Klaipeda 10. Koper 11. Larnaca 12. Leghorn 13. Le Havre 14. Lemesos 15. Lisbon 16. Marseilles 17. Marsaxlokk 18. Muuga 19. Naples 20. Nordenham 21. Oporto 22. Piraeus 23. Ravenna 24. Riga 25. Rostock 26. Rotterdam 27. Salerno 28. Sines 29. Stralsund 30. Valencia 31. Valletta 32. Venice 33. Vigo 34. Wismar 35. Zeebrugge